Citation Nr: 0906326	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-41 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), on appeal 
from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from June 1946 to 
November 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Detroit, Michigan.  In that decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
disability rating.  The appellant has claimed that the 30 
percent rating that has been assigned is too low and asks 
that a higher disability rating be assigned.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The appellant has come before the Board asking that his 
psychiatric disorder be assigned a rating in excess of 30 
percent.  The 30 percent disability was assigned after the 
appellant underwent a VA psychiatric examination in June 
2005.  It is noted that the medical examiner did not review 
the appellant's claims folder or any other hard-copy material 
prior to the examination.  Instead, the examiner merely 
reviewed the Vista Web records.  After questioning and 
examining the appellant, the doctor diagnosed the appellant 
as having PTSD.  He reported that the appellant was 
experiencing mild to moderate anxiety, and he assigned a 
Global Assessment of Functioning (GAF) score of 58.  

While, on its face, the above examination appears to be a 
thorough and complete examination, but it is somewhat 
defective in that it did not take into account the records of 
prior medical treatment.  This can lead to unclear findings 
and representations.  To phrase it a different way, without a 
review of the complete claims folder, it is impossible to 
determine whether the examiner considered all of the symptoms 
and manifestations experienced by the appellant as a result 
of his PTSD.  Therefore, the Board believes that the claim 
should be remanded so that a thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment (the complete claims folder) so that 
the disability evaluation will be a fully informed one should 
be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
light of the applicable provisions of the VCAA, it is the 
Board's opinion that such an examination should be afforded 
the appellant before an appellate decision on the merits of 
his claim.

Additionally, the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, has held that when a appellant 
alleges that his service-connected disability has worsened 
since the last examination, a new examination may be required 
to evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (an appellant is entitled 
to a new examination after a two-year period between the last 
VA examination and the appellant's contention that the 
pertinent disability has increased in severity).  Moreover, 
the Court has also held that when an appellant claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this instance, the most recent examinations of 
the appellant occurred over three and one half years ago.  
Hence, under the circumstances, the Board is of the opinion 
that a VA examination should be scheduled to determine the 
current extent of symptomatology and status of the service-
connected psychiatric disorder.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with the Court's pronouncements and 
due process requirements, the case is REMANDED to the RO/AMC 
for the following development:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2006 for his service-
connected psychiatric disorder, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2008).

2.  The appellant should be scheduled for 
a VA psychiatric examination.  The 
purpose of the examination is to 
determine the extent and severity of the 
service-connected PTSD.  The examiner 
should be provided a copy of this remand 
together with the appellant's entire 
claims folder, and the examiner is asked 
to indicate whether he or she has 
reviewed the claims folder.  All 
appropriate tests should be conducted.  
The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  The examiner should 
discuss the symptoms produced by the 
appellant's service-connected PTSD.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the issue on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and his representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



